Exhibit 10.1

ASSIGNMENT AGREEMENT

This ASSIGNMENT AGREEMENT (this “Agreement”) dated as of March 14, 2007 (the
“Effective Date”) is by and between TEXAS STATE BANK (“TSB”) and DDJ TOTAL
RETURN LOAN FUND, L.P. (“Assignee”), and acknowledged by TWC HOLDING, LLC
(“TWC”), THE WORNICK COMPANY (“Borrower”), RIGHT AWAY MANAGEMENT CORPORATION
(“RAMC”), THE WORNICK COMPANY RIGHT AWAY DIVISION (“TWCRAD”), and THE WORNICK
COMPANY RIGHT AWAY DIVISION, L.P. (individually, “TWCRADLP”, and collectively
with RAMC and TWCRAD, the “Guarantors”).

WITNESSETH:

WHEREAS, TSB is party to a Loan Agreement dated June 30, 2004 (the “Loan
Agreement”) with the Borrower and the Guarantors; and

WHEREAS, pursuant to the terms of (i) the Loan Agreement, (ii) that certain
Revolving Line of Credit Promissory Note dated June 30, 2004 issued by the
Borrower in favor of TSB in the face principal amount of $15,000,000 (the
“Revolving Note”), and (iii) the other Loan Documents (as such term is defined
in the Loan Agreement), TSB has made Advances (as such term is defined in the
Loan Agreement) to the Borrower on the Revolving Loan (as such term is defined
in the Loan Agreement), which Revolving Loan and all other Obligations (as such
term is defined in the Loan Agreement) are secured by liens and security
interests in the Collateral (as such term is defined in the Loan Agreement); and

WHEREAS, TWC is the owner of all issued and outstanding common stock of the
Borrower and has pledged such stock to TSB as security for the Revolving Loan
and other Obligations; and

WHEREAS, TSB and U.S. Bank National Association are parties to an Intercreditor
Agreement dated June 30, 2004 (the “Intercreditor Agreement”), with regard to
certain matters set forth in that agreement, including matters affecting the
priority of liens and security interests in the Collateral with respect to the
Obligations and the Subordinated Lien Indebtedness (as such term is defined in
the Intercreditor Agreement), and the parties agree that the Intercreditor
Agreement is included within the definition of “Loan Documents” as such term is
used in this Agreement; and

WHEREAS, TSB desires to sell and assign to the Assignee, and the Assignee
desires to purchase from TSB, all right, title and interest of TSB in, to and
under the Loan Agreement, the Revolving Note, the Intercreditor Agreement, the
other Loan Documents, the Revolving Loan, the other Obligations and the
Collateral, including, without limitation: (i) the outstanding principal balance
of the Revolving Loan and all accrued and unpaid interest and fees with respect
thereto, all interest and fees which may in the future be owing with respect
thereto, and all other amounts funded by or payable to the “Lender” under the
Loan Agreement; (ii) all claims, suits, causes of action and any other rights of
TSB, whether known or unknown, against Borrower or any Guarantor, or any of
their respective affiliates, agents, representatives, contractors or advisors
that in any way are based upon, arise out of, or are related to, the Revolving
Loan, the Loan Agreement, the Revolving Note, the Intercreditor Agreement, the
other Loan Documents or the Collateral; (iii) all rights of TSB under the
Intercreditor Agreement; and (iv) all cash, securities, or other property paid
or delivered by the Borrower or the Guarantors, or received by TSB, at any time
from and after the Effective Date in respect of any of the foregoing
(collectively, the “Assigned Rights”); and

WHEREAS, the Assignee desires to assume the ongoing obligations of TSB from and
after the Effective Date under the Loan Agreement, the Revolving Note, the
Intercreditor Agreement, and the other Loan Documents, including, without
limitation:  (i) obligations to fund Advances under the Revolving Note on and
after the Effective Date; and (ii) obligations to fund additional credit
facilities on and after the Effective Date as requested by Borrower and subject
to the terms, conditions and limitations set forth


--------------------------------------------------------------------------------


in the Loan Agreement (collectively, the “Assumed Obligations”); and TSB is
willing to transfer to the Assignee the Assumed Obligations.

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:

1.             Definitions.  Capitalized terms used herein which are defined in
the Loan Agreement have the same meanings herein as therein, except to the
extent that such meanings are amended hereby.

2.             Assignment of Assigned Rights; Assumption of Obligations;
Acknowledgment by TWC, Borrower and Guarantors.  Subject to the terms and
conditions set forth herein:  (i) TSB hereby sells and assigns to the Assignee,
and the Assignee hereby purchases from TSB, the Assigned Rights; and (ii) TSB
hereby transfers to the Assignee, and the Assignee hereby assumes, the Assumed
Obligations.  TWC, the Borrower and the Guarantors hereby acknowledge the
assignment of the Assigned Rights from TSB to the Assignee, and the assumption
by the Assignee of the Assumed Obligations.

3.             Payment of Purchase Price.  As consideration for the sale and
assignment of the Assigned Rights and the assumption of the Assumed Obligations,
the Assignee shall pay to TSB on the Effective Date by wire transfer of
immediately available funds to the account of TSB listed on Schedule I hereto,
the sum of $15,048,125.00 (the “Purchase Price”).

4.             Effect of Assignment and Assumption.  TSB, the Assignee, the
Borrower, TWC, and the Guarantors agree that from and after the Effective Date:
(a) the Assignee shall be entitled to the benefits of the terms, conditions,
representations, warranties, covenants and agreements set forth in the Loan
Documents; (b) the Assignee shall be entitled to exercise and enforce all rights
of the “Lender”, “Secured Party” and “Bank” under, and as such terms are defined
in, each of the Loan Documents, in the same manner as the Assignee would have
been entitled to exercise if the Assignee had been a direct signatory to or
direct beneficiary of each of the Loan Documents on the date the Loan Documents
were originally executed and delivered; (c) the Assignee shall be entitled to
receive all payments and distributions with respect to the Revolving Loan, the
Revolving Note, and the other Obligations; and (d) TSB shall be relieved from
any and all obligations under the Loan Documents.

5.             Conditions Precedent.

(a)         Conditions Precedent to TSB’s Obligations.  The obligations of TSB
under this Agreement are subject to the satisfaction (or waiver by TSB in
writing) of the following conditions, on or prior to the Effective Date:

(i)            The Assignee, the Borrower, TWC, and the Guarantors shall have
executed and delivered this Agreement;

(ii)           All representations and warranties made by the Assignee herein
shall be true and correct as of the Effective Date; and

(iii)          TSB shall have received the Purchase Price.

(b)        Conditions Precedent to the Assignee’s Obligations.  The obligations
of the Assignee to enter into this Agreement are subject to the satisfaction (or
waiver by the Assignee in writing) of the following conditions, on or prior to
the Effective Date:

2


--------------------------------------------------------------------------------


 

(i)            TSB, the Borrower and the Guarantors shall have executed and
delivered this Agreement;

(ii)           All representations and warranties made by TSB herein shall be
true and correct as of the Effective Date; and

(iii)          TSB shall have delivered to the Assignee (x) the original
Revolving Note duly endorsed to the order of, or otherwise duly transferred to,
the Assignee, without recourse to TSB, (y) the original certificates evidencing
the Ownership Interests pledged as security for the Obligations, and (z) a
deposit account control agreement (the “Account Control Agreement”), in form and
substance reasonably satisfactory to the Assignee and TSB, with respect to all
Deposit Accounts maintained by the Borrower and the Guarantors at TSB.

6.             Representations and Warranties of TSB.

(a)         TSB represents and warrants that:

(i)            TSB has all requisite power and authority to execute and deliver
this Agreement, assign the Assigned Rights and transfer the Assumed Obligations
to the Assignee, and this Agreement has been duly and validly authorized,
executed and delivered by TSB;

(ii)           Neither the execution, delivery and performance of this Agreement
by TSB, nor the sale, assignment and transfer of the Assigned Rights and Assumed
Obligations, violates, has resulted or will result in a breach of any of, or
constitute a default (or an event which with or without notice and/or lapse of
time would constitute a default) under, TSB’s organizational documents, or any
agreement or instrument to which TSB is a party or by which it is bound, or any
statute, order, rule or regulation of any court or other governmental authority
applicable to TSB;

(iii)          This Agreement and all documents executed in connection herewith
are the legal, valid and binding obligations of TSB, enforceable against TSB in
accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization and similar laws
affecting creditors’ rights generally, moratorium laws from time to time in
effect, and by equitable principles restricting the availability of equitable
remedies;

(iv)          TSB is the sole legal and beneficial owner and holder of the
Assigned Rights and is the only obligor with respect to the Assumed Obligations,
and TSB has good title to the Assigned Rights, free and clear of any liens,
security interests, claims, charges or other encumbrances except (i) as provided
in the Intercreditor Agreement, (ii) for ad valorem tax liens, and/or federal,
state or local tax liens, if any, affecting any of the Collateral, and (iii) for
the rights, if any, of any landlord under any lease;

(v)           TSB has not, directly or indirectly, pledged, encumbered,
assigned, transferred, conveyed, disposed of or terminated, in whole or in part,
any of its right, title and interest in and to the Assigned Rights, except to
the Assignee pursuant to this Agreement (it being acknowledged by the Assignee
that TSB’s rights with respect to the Collateral are subject to the terms of the
Intercreditor Agreement);

(vi)          As of the Effective Date:  the outstanding principal amount of the
Revolving Loan equals $15,000,000.00; and accrued and unpaid interest owing in
respect of the Revolving Loan equals $48,125.00;

(vii)         TSB has no commitment or obligation under the Loan Documents to
make additional loans or extensions of credit to the Borrower or the Guarantors,
other than the obligation of

3


--------------------------------------------------------------------------------


TSB under Section 2.01 of the Loan Agreement to advance funds to the Borrower
pursuant to one or more additional credit facilities in an aggregate amount not
to exceed $10,000,000 in the aggregate subject to the terms, conditions and
limitations set forth in Section 2.01 and the other provisions of the Loan
Agreement;

(viii)        Set forth on Schedule II is a list of all Loan Documents executed
or delivered on or before the Effective Date (including all waivers,
supplements, forebearances and amendments thereto, but excluding closing
certificates, borrowing requests, periodic reporting certificates and similar
routine documentation delivered by the Borrower in accordance with the terms of
the Loan Agreement).

(b)        Except as set forth in Sections 6(a), 9 and 10(c) of this Agreement
TSB (i) makes no representation or warranty and assumes no responsibility
whatsoever with regard to the Assigned Rights, the Obligations or the Assumed
Obligations, including, without limitation, any statements, warranties or
representations made in or in connection with the Loan Documents, or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Assigned Rights or the Assumed Obligations, and (ii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the Guarantors or the performance or
observance by the Borrower or the Guarantors of any of their respective
obligations under the Loan Documents.

7.             Representations and Warranties of the Assignee.  The Assignee
represents and warrants that:

(a)         The Assignee has all requisite power and authority to execute and
deliver this Agreement and to purchase and assume the Assigned Rights and
Assumed Obligations, and this Agreement has been duly and validly authorized,
executed and delivered by the Assignee;

(b)        Neither the execution, delivery and performance of this Agreement by
the Assignee, nor the purchase and assumption of the Assigned Rights and Assumed
Obligations, violates, has resulted or will result in a breach of any of, or
constitute a default (or an event which with or without notice and/or lapse of
time would constitute a default) under, the Assignee’s organizational documents,
or any agreement or instrument to which the Assignee is a party or by which it
is bound, or any statute, order, rule or regulation of any court or other
governmental authority applicable to the Assignee;

(c)         This Agreement and all documents executed in connection herewith are
the legal, valid and binding obligations of the Assignee, enforceable against
the Assignee in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization and similar laws affecting creditors’ rights generally,
moratorium laws from time to time in effect, and by equitable principles
restricting the availability of equitable remedies; and

(d)        The Assignee has independently and without reliance upon TSB made its
own analysis and decision to enter into this Agreement, except that the Assignee
has relied upon the representations and warranties of TSB expressly set forth in
this Agreement.

8.             Obligations of Assignee under Loan Documents.  The Assignee
covenants and agrees that the Assignee will be bound by the provisions of the
Loan Documents and will perform in accordance with their terms all the
obligations which by the terms of the Loan Documents are required to be
performed by the “Lender”, “Secured Party” or “Bank” (as such terms are used in
the Loan Documents).

9.             Receipt of Payments by TSB.  Subject to the last sentence of this
Section 9, if, at any time after the Effective Date, TSB receives a payment or
other distribution, whether received by set-off or otherwise, of cash (including
principal, interest or fees), notes, securities or other property (including
Collateral) or proceeds in respect of the Assigned Rights (collectively, a
“Distribution”), TSB shall (i) promptly notify the Assignee and shall accept and
hold the Distribution for the account and sole

4


--------------------------------------------------------------------------------


benefit of the Assignee, (ii) have no equitable or beneficial interest in the
Distribution, and (iii) deliver the Distribution (free of any withholding,
setoff, recoupment or deduction of any kind, except as required by law) promptly
to the Assignee in the same form received and, when necessary or appropriate,
with TSB’s endorsement, except to the extent prohibited under any applicable
law, rule or order.  Distributions in cash received by TSB shall be remitted by
wire transfer of immediately available funds to the account of the Assignee
listed on Schedule I.  In the event TSB fails to deliver any cash Distribution
to the Assignee within two days of TSB’s receipt of Assignee’s written demand
for delivery of any Distribution to the Assignee, TSB shall be obligated to pay
to the Assignee interest on the amount of such cash Distribution at a rate equal
to the Prime Rate from the date of TSB’s receipt of such written demand for
delivery through the date such cash Distribution is actually delivered to the
Assignee.  Notwithstanding anything to the contrary set forth herein (i) unless
and until TSB shall have received a Control Notice (as such term is defined in
the Account Control Agreement) from the Assignee, TSB shall not be obligated to
remit to the Assignee any funds deposited in or remitted to the Accounts (as
such term is defined in the Account Control Agreement), and (ii) TSB may
exercise rights of offset and similar rights against the Accounts for payment of
charges, fees and expenses, and may honor garnishments, levies and other similar
third party non-consensual claims against funds on deposit in the Accounts, in
each case to the extent provided in the Account Control Agreement.

10.           Miscellaneous.

(a)         Survival. All representations, warranties, covenants and agreements
made by the parties hereto shall be considered to have been relied upon by the
parties hereto and shall survive the execution, delivery and performance of this
Agreement and all other documents contemplated herein.

(b)        Successors and Assigns. This Agreement, including, without
limitation, the representations, warranties, covenants and agreements contained
herein (a) shall inure to the benefit of and be enforceable by the parties
hereto and their respective successors, assigns and transferees, and (b) shall
be binding upon and enforceable against the parties hereto and their respective
successors, assigns and transferees.

(c)         Further Assurances. Each of the parties hereto agrees to execute and
deliver, or cause to be executed and delivered, all such instruments, and to
take all such action, as the other party may reasonably request in order to
effectuate the intent and purposes of, and to carry out the terms of, this
Agreement.

(d)        Counterpart Execution. This Agreement may be executed in any number
of counterparts, each of which, when so executed and delivered, shall be an
original, but all of which together shall constitute one agreement binding all
of the parties hereto.

(e)         Amendments; Waivers.

(i)            No amendment of any provision of this Agreement shall be
effective unless it is in writing and signed by TSB and the Assignee (and, with
respect to any amendment of Sections 4, 10(m) and 10(n) that adversely affects
the interests of TWC, the Borrower or the Guarantors, with the additional
signature of TWC, the Borrower and the Guarantors), and no waiver of any
provision of this Agreement, nor consent to any departure by TSB or the Assignee
therefrom, shall be effective unless it is in writing and signed by the other
party (and, if such waiver or departure relates to any of Sections 4, 10(m) or
10(n) and adversely affects the interests of TWC, the Borrower or the
Guarantors, with the additional signature of TWC, the Borrower and the
Guarantors), and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

5


--------------------------------------------------------------------------------


 

(ii)           No failure on the part of any party to exercise, and no delay in
exercising, any right hereunder or under any related document shall operate as a
waiver thereof by such party, nor shall any single or partial exercise of any
right hereunder or under any other related document preclude any other or
further exercise thereof or the exercise of any other right. The rights and
remedies of each party provided herein and in other related documents (i) are
cumulative and are in addition to, and not exclusive of, any rights or remedies
provided by law, and (ii) are not conditional or contingent on any attempt by
such party to exercise any of its rights under any other related document
against the other party or any other entity.

(f)            Governing Law; Consent to Jurisdiction and Venue. This Agreement
shall be construed and the obligation of the parties hereunder shall be
determined in accordance with the laws of the State of Texas and the laws of the
United States applicable to transactions occurring in Texas, and this Agreement
is performable in Hidalgo County, Texas.

(g)           ARBITRATION.  All disputes related to this Agreement shall be
resolved by binding arbitration.  Unless the parties select an alternate
arbitration process, all disputes relating to, directly or indirectly, this
Agreement shall be settled by means of arbitration conducted expeditiously in
accordance with the applicable rules of the American Arbitration Association. 
The parties to this Agreement shall select a single arbitrator to handle the
dispute, and if the parties cannot agree on an arbitrator, the American
Arbitration Association (or other arbitration group selected by the parties by
mutual agreement) shall select the arbitrator.  The parties agree that the
subject matter of this Agreement involves interstate commerce.  The United
States Arbitration Act, 9 U.S.C. ‘1-16, will govern the arbitration and any
court having jurisdiction of the dispute may enter judgment upon the award the
arbitrator renders.  If it is determined, however, that the United States
Arbitration Act is inapplicable, then the parties agree that the Texas
Arbitration Act, Texas Civil Practices and Remedies Code, Section 171.001, et
seq., shall apply.   The place of the arbitration will be Houston, Texas.  The
parties hereby empower the arbitrator to award only compensatory damages.  The
parties irrevocably waive in any dispute any right they may have to any damages
in excess of compensatory damage, including, without limitation, punitive and
treble damages.  All costs of the arbitration shall be shared equally by the
parties, unless the arbitrator, based on the nature of the arbitration,
determines that the costs of the arbitration should be paid by the parties in
another manner.

(h)           Notices. All demands, notices, requests, consents, and
communications hereunder shall be in writing and shall be deemed to have been
duly given if personally delivered by courier service or messenger, sent by
overnight delivery service, facsimile transmission, or deposited in the mails,
by certified or registered mail, postage prepaid, return receipt requested, to
the parties at their addresses set forth on Schedule I hereto, or to such other
addresses as the parties may from time to time specify in writing.  All demands,
requests, consents, notices and communications shall be deemed to have been
received if addressed in the manner described above, (i) at the time of actual
delivery thereof by hand, by courier service or by facsimile transmission, or
(ii) if sent by overnight delivery service, one (1) Business Day after deposit
thereof with such delivery service, or (iii) if sent by certified or registered
mail, three (3) Business Days after certification or registration thereof.

(i)            Integration. This Agreement, together with any exhibits hereto
and any documents delivered or executed on or after the date hereof, constitute
the entire agreement and understanding between the parties hereto with respect
to the subject matter hereof and supersede all prior agreements, understandings
or representations pertaining to the subject matter hereof, whether oral or
written. There are no representations, warranties or other agreements between
the parties in connection with the subject matter hereof except as specifically
set forth or incorporated herein.

6


--------------------------------------------------------------------------------


 

(j)            Severability. If any provision of this Agreement or any other
agreement or document delivered in connection herewith, is partially or
completely invalid or unenforceable in any jurisdiction, then that provision
shall be ineffective in that jurisdiction to extent of its invalidity or
unenforceability, but the invalidity or unenforceability of that provision shall
not affect the validity or enforceability or any other provision of this
Agreement, all of which shall be construed and enforced as if that invalid or
unenforceable provision were omitted, nor shall the invalidity or
unenforceability of that provision in one jurisdiction affect its validity or
enforceability in any other jurisdiction.

(k)           Captions and Headings. The section captions and headings in this
Agreement are for convenience only and are not intended to be full or accurate
descriptions of the contents thereof. They shall not be deemed to be part of
this Agreement and in no way define, limit, extend or describe the scope or
intent of any provisions hereof.

(l)            Controlling Agreement. To the extent that any provisions of this
Agreement are inconsistent with, or contrary to, any provisions of any other
document or agreement between TSB and the Assignee relating to the Assigned
Rights or the Assumed Obligations, the provisions of this Agreement shall govern
and control.

(m)          Acknowledgement by Borrowers and Guarantors.  TWC, the Borrower and
each Guarantor acknowledges and agrees that it has no claims, counterclaims,
offsets, credits or defenses to the Loan Documents or the performance of its
obligations thereunder, and that the outstanding principal and accrued interest
owing on the Revolving Loan as of the Effective Date is as represented in
Section 6(a)(vi) of this Agreement.

(n)           Release by TWC, Borrower and Guarantors.  TWC, the Borrower and
the Guarantors have requested that TSB refrain from taking actions that TSB
believes that TSB is otherwise authorized and permitted to take under the Loan
Documents, and that TSB transfer and assigns its rights and obligations under
the Loan Documents to the Assignee pursuant to the terms of this Agreement, and
TSB has agreed to do so.  TWC, the Borrower and the Guarantors (hereinafter
collectively referred to as “Releasing Parties”), for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, have released, acquitted and forever discharged, and by these
presents do release, acquit and forever discharge Texas State Bank, Texas
Regional Bancshares, Inc., and Banco Bilbao Vizcaya Argentaria, S.A., together
with the present and former agents, directors (including, but not limited to, G.
E. Roney, Paul S. Moxley, and Curtis Brockman), officers, shareholders,
servants, employees, attorneys (including, but not limited to, Frederick J.
Biel, Vicki Skaggs, and Debra Rosenberg), consultants, insurers, parent
companies, subsidiaries, affiliates, predecessors,  successors, assigns, heirs,
devisees, trustees and personal representatives of all of such persons and
entities, from any and all claims, demands and causes of action of whatever
nature that arose in whole or in part prior to the Effective Date.  Releasing
Parties acknowledge that all of the parties released herein are sufficiently
identified and known to Releasing Parties, and that the release is full and
final with respect to all of them and any of them.  The Releasing Parties agree
that this release is intended to be, and is, as broad and comprehensive as the
law allows, both in terms of what is being released and in terms of the persons
and entities being released.

7


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the day
and year first above written.

TEXAS STATE BANK

 

 

 

By:

/s/ Curtis Brockman

 

Name: Curtis Brockman

 

Title: Executive Vice President

 

 

 

 

 

DDJ TOTAL RETURN LOAN FUND, L.P.

 

 

 

By: GP Total Return, LP, its General Partner

 

By: GP Total Return, LLC, its General Partner

 

By: DDJ Capital Management, LLC, Manager

 

 

 

 

 

By:

/s/ David J. Breazzano

 

Name: David J. Breazzano

 

Title: Member

 

 

 

8


--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

 

 

 

TWC

 

 

 

TWC HOLDING, LLC

 

 

 

 

 

By:

/s/ Robert B. McKeon

 

 

Name: Robert B. McKeon

 

Title: Chairman of the Board of Directors

 

 

 

BORROWER

 

 

 

THE WORNICK COMPANY

 

 

 

 

 

By:

/s/ Larry L. Rose

 

 

Name: Larry L. Rose

 

Title: President and CEO

 

 

 

GUARANTORS

 

 

 

RIGHT AWAY MANAGEMENT CORPORATION

 

 

 

 

 

By:

/s/ Larry L. Rose

 

 

Name: Larry L. Rose

 

Title: President and CEO

 

 

 

THE WORNICK COMPANY RIGHT AWAY DIVISION

 

 

 

 

 

By:

/s/ Larry L. Rose

 

 

Name: Larry L. Rose

 

Title: President and CEO

 

 

 

THE WORNICK COMPANY RIGHT AWAY DIVISION, L.P.

 

 

 

By:

Right Away Management Corporation,

 

 

Its General Partner

 

 

 

 

 

By:

/s/ Larry L. Rose

 

 

Name: Larry L. Rose

 

Title: President and CEO

 

 

9


--------------------------------------------------------------------------------


 

 

SCHEDULE I

Notice and Wire Transfer Instructions

Texas State Bank

Notice Address:

 

Texas State Bank

 

 

3900 N. 10th Street

 

 

McAllen, Texas 78501

 

 

Attention: Curtis Brockman, Executive Vice President

 

 

Facsimile: 956-926-7840

 

 

 

 

 

With a copy to:

 

 

 

 

 

Atlas & Hall, L.L.P.

 

 

818 Pecan Blvd.

 

 

McAllen, Texas 78501

 

 

Attention: Managing Partner

 

 

Facsimile: 956-686-6109

 

 

 

Wire Transfer Instructions:

 

Texas State Bank

 

 

ABA #: 114909013

 

 

Acct Name: The Wornick Company

 

 

Loan # 140145

 

 

Attention: Curtis Brockman

 

 

 

DDJ Total Return Loan Fund, L.P

 

 

 

 

 

Notice Address:

 

DDJ Total Return Loan Fund, L.P.

 

 

c/o DDJ Capital Management, LLC

 

 

130 Turner Street

 

 

Building 3, Suite 600

 

 

Waltham, MA 02453

 

 

Facsimile: 781-283-8555

 

 

Attention: Jackson Craig

 

 

 

 

 

With a copy to:

 

 

 

 

 

DDJ Capital Management, LLC

 

 

130 Turner Street

 

 

Building 3, Suite 600

 

 

Waltham, MA 02453

 

 

Facsimile: 781-283-8541

 

 

Attention: Joshua McCarthy

 

 

 

Wire Transfer Instructions:

 

LaSalle Bank N.A. — Chicago

 

 

ABA # 071000505

 

 

Acct #: 722224.2

 

 

Acct Name: LaSalle Trust/DDJ Total Return Loan Fund LP

 

 

Attn: Greg Myers

 

 

(312) 904-0283

 

10


--------------------------------------------------------------------------------


 

TWC, the Borrower and the Guarantors

 

 

 

 

 

Notice Address:

 

The Wornick Company

 

 

4701 Creek Road, Suite 200

 

 

Cincinnati, OH 45242

 

 

Attention: Larry Rose, President

 

 

Facsimile: 513-552-7604

 

 

 

 

 

With a copy to:

 

 

 

 

 

Gary, Thomasson, Hall & Marks Professional Corporation

 

 

P.O. Box 2888

 

 

Corpus Christi, TX 78403-2888

 

 

Attention: Charles W. Thomasson

 

 

Facsimile: 361-889-5100

 

11


--------------------------------------------------------------------------------


 

SCHEDULE II

List of Loan Documents

1.

 

Loan Agreement, dated as of June 30, 2004, among TSB, the Borrower and the
Guarantors.

 

 

 

2.

 

$15,000,000.00 Revolving Line of Credit Promissory Note, dated June 30, 2004 by
the Borrower in favor of TSB.

 

 

 

3.

 

Guaranty (Continuing Debt-Unlimited), dated June 30, 2004, by the Guarantors in
favor of TSB.

 

 

 

4.

 

Security Agreement, dated as of June 30, 2004, among the Borrower and the
Guarantors, as debtors, and TSB, as secured party.

 

 

 

5.

 

Pledge Agreement (TWC Delaware Shares), dated as of June 30, 2004, between TWC,
as pledgor, and TSB, as secured party

 

 

 

6.

 

Pledge Agreement (Ownership Interests in Guarantors), dated as of June 30, 2004,
between the Borrower, RAMC and TWCRAD as pledgors, and TSB, as secured party.

 

 

 

7.

 

Security Agreement (Prior Wornick Parties), dated June 30, 2004, among The
Wornick Company, a Nevada corporation, The Wornick Company Right Away Division,
a Nevada corporation, The Wornick Company Right Away Division, L.P., a Texas
limited partnership, and Right Away Management Corporation, a Texas corporation,
as debtors, and TSB, as secured party.

 

 

 

8.

 

Assignment of Monies Due and to Become Due under U.S. Government Contracts,
dated June 30, 2004 by each of the Borrower and TWCRADLP, as assignors, in favor
of TSB, as assignee, and Notices of Assingment of Monies Due or to Become Due
under U.S. Government Contracts dated August 1, 2005 from TSB to certain
government agencies.

 

 

 

9.

 

Stock Certificate Number 2 for 1 Share of Common Stock of the Borrower together
with Indorsement Certificate in favor of TSB.

 

 

 

10.

 

Stock Certificate Number 1 for 1 Share of Common Stock of RAMC together with
Indorsement Certificate in favor of TSB.

 

 

 

11.

 

Stock Certificate Number 1 for 1 Share of Common Stock of TWCRAD together with
Indorsement Certificate in favor of TSB.

 

 

 

12.

 

Intercreditor Agreement, dated as of June 30, 2004, made by and between U.S.
Bank National Association, in its capacity as trustee under the Indenture and as
secured party under the Security Agreement (together with its successors in such
capacities, the “Trustee”), and TSB, as lender under the Loan Agreement.

 

 

 

13.

 

The following UCC financing statements naming Texas State Bank as “Secured
Party”:

 

 

 

 

Debtor

 

Filing Jurisdiction

 

Filing Number

 

Filing Date

 

The Wornick Company

 

Delaware

 

41758061

 

6/24/04

 

The Wornick Company Right Away Division

 

Delaware

 

41757535

 

6/24/04

 

Right Away Management Corporation

 

Delaware

 

41757113

 

6/24/04

 

The Wornick Company Right Away Division L.P.

 

Delaware

 

41757766

 

6/24/04

 

TWC Holding, LLC

 

Delaware

 

41757295

 

6/24/04

 

 

12


--------------------------------------------------------------------------------